Baldwin, J.,
delivered the opinion of the Court—Terry, C. J., concurring.
Leaving out some facts which are immaterial in the view we have taken of this question, the case may be thus stated : Fox, the relator, was elected Judge of San Mateo County, in May, 1857, that being the day fixed by the Act of April 18, 1857, for an election for officers of that county. The defendant was elected at the general election of 1858. The Act of April, 1857, (Session Acts, 222) is rather ambiguous in the section authorizing the election; it is as follows: “ There shall be an election held for all the county officers of said county, and to ascertain the place preferred by its electors, for their county seat, to be hereafter fixed by Act of Legislature, on the second Monday of May next; and the officers elected at such election shall hold their respective offices until the next general election, and for the terms fixed by law, from and after the next general election, the same in aE respects as if elected at the next general election, and until their successors are respectively elected and qualified, as provided by law.”
By the Constitution, Judges of the County Courts hold their offices, when elected, for four years. It is in the power of the Legislature, in organizing, or after organizing a new county, to prescribe the time of elections for county officers, and also the period of the commencement of their terms; but it is not competent for the Legislature to change the period of the tenure of the office of Judges of County Courts, any more than to change those of Supreme and District Judges. It is evident, from the terms of this Act—“ the officers elected shall hold their respective offices until the next general election, and for the terms fixed by law”—that it was contemplated that these officers—the Judge among them—should enter upon their offices as soon as the election was announced, or within a reasonable time thereafter. From the time of the assumption of the office, the term of the Judge elected would legally commence, and terminate, of course, at the expiration of four years from that time. If the Act is to he construed as extending the term beyond this, as probably is the Eteral construction, the Act so far *402is void, leaving in force only so much as is constitutional. (See People ex rel. v. Burbank, ante 378.) The other points have been already decided by this Court.
The judgment is affirmed.